Citation Nr: 1343118	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970 and from October 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008, the Veteran was afforded a hearing before a Decision Review Officer and in June 2010 a hearing before the undersigned.  Transcripts of the hearings are of record.  

Following a review of the Veteran's personnel records, the RO determined in an October 2005 unappealed, final RO administrative decision that the character of the Veteran's service from October 1972 to June 1974 was dishonorable for VA purposes and a bar to all VA benefits.  Therefore, the RO determined that the Veteran is ineligible for VA benefits for the period of service that is characterized as dishonorable.


FINDINGS OF FACT

1.  In April 2008, prior to the promulgation of a decision on the appeal, the Veteran withdrew in writing the claim for service connection for diabetes mellitus.

2.  The current back disability did not have its onset during honorable active service or result from disease or injury during the period of honorable service.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 




The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters in October 2005 and May 2006.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the most recent supplemental statement of the case in December 2012.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A.  The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded VA examinations in February 2006 and February 2011.  As the report of the VA examinations regarding service connection for a back disability is based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).
The RO made attempts to obtain the Veteran's postservice private treatment records, which were found to be unavailable.  Through supplemental statements of the case, the Veteran was notified of the efforts undertaken by the RO to obtain the missing private medical records.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim Withdrawn 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).   

In November 2007, the Veteran perfected an appeal to the Board of the claim of service connection for diabetes mellitus. 

In a statement, in writing, in April 2008, prior to the Board promulgating a decision on the appeal, the Veteran withdrew the appeal of the claim for service connection for diabetes mellitus.  The Veteran's writing clearly evinces intent to withdraw the appeal.  Consequently the Board does not have appellate jurisdiction over the matter.  38 U.S.C.A. § 7105.
II.  Back Disability 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation (service connection) for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 



Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis or degenerative joint, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is not credible, the evidence has no probative value.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

The Veteran worked for the reclamation and salvage department during his first period of active honorable duty in Okinawa from November 1967 to September 1970.  


The service treatment records from December 1968 to August 1970 document treatment of low back pain and muscle strain and spasms due to heavy lifting and moving equipment beginning in December 1968 and continuing through the first and second periods of service.  In February 1970, X-rays of the back were normal.  On separation in August 1970, the spine was normal.  Intermittent low back pain related to lifting was noted.  

In April 2008 and in June 2010, the Veteran testified that he was a forklift operator in service and moved heavy equipment.  He stated that his back pain had been ongoing since 1968 and began when he was ordered to lift a heavy box.  According to the Veteran he was treated back after service for about 15 years by a private physician, but the records are unavailable and he began treatment with VA in 1995.  The Veteran stated that in 1990 he was in a vehicle accident and reinjured his back. 

In August 2008, the Veteran's mother stated that the Veteran was treated for back pain by Dr. M.Z until December 1992.  

VA records first document back pain in March 1999.  X-rays in October 2005 showed sclerosis and osteophytosis.  On VA examination in February 2006, the diagnosis was osteoarthrosis of the lumbosacral spine.  The Veteran gave a history of back pain since 1968 when he did some heavy lifting and stated that he had not worked since 1980 due to his back and a diabetic foot ulcer.  

In March 2006, the Veteran stated that he injured his back in a rollover vehicle accident in 1990.  In September 2009, the Veteran stated that in the accident in 1990 he lost all of his teeth and injured his back.  In September 2009, a VA physician noted that during service the Veteran was seen frequently for low back pain.  The physician stated that although it was impossible to say with certainty, it was more likely than not that the Veteran's episodes of low back strain while in the military contributed to his current low back pain.  




The physician also stated that as the records of the vehicle accident in 1990 were not available the role the additional injury may have played in contributing to the current symptoms could not be determined.  

In February 2011, on VA examination, the Veteran stated that after service he worked for several employers until 1985 and has not worked since.  He also described back pain since 1968 after lifting activities.  The VA examiner noted the rollover vehicle accident, for which the records were not available.  The diagnosis was mild degenerative disc disease and spondylosis of the lumbar spine.  Following a review of the file and a physical examination, the VA examiner concluded that he was unable to correlate within medical probability the Veteran's current arthritis of the spine to the period of service from November 1968 to August 1970 due to the evidence of multiple potential causes including the inservice findings and postservice injury in 1990 and that an opinion on causation was not possible without resort to speculation as one cause is not more likely than any other cause based on the available medical evidence.

Analysis

The service treatment records during the first period of service show that the Veteran was treated for back pain and was found to have muscle strain and spasms due to heavy lifting and moving equipment.  Inservice x-rays were normal.  On separation, the spine was found to be normal and intermittent low back pain on lifting was noted. 

On the basis of the service treatment records alone, arthritis, diagnosed in 2006 and degenerative disc disease and spondylosis (arthritis) of the lumbar spine, diagnosed in 2011, were not affirmatively shown to have had inception in service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  




In addition to the back pain documented in service, the Veteran is competent to describe back pain since service, which is within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

As back pain in service is indicative of but not dispositive of arthritis, which is a chronic disease listed in 38 C.F.R. § 3.309(a), the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)).  

Degenerative disc disease is not a chronic disease listed under 38 C.F.R. § 3.309(a) and the theories of service connection based on chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply to degenerative disc disease.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Although there was evidence of back pain in service, in 1970, X-rays of the back did not show arthritis and there was no other finding of arthritis.  



As the service treatment records lack the documentation of the combination of manifestations sufficient to identify arthritis and insufficient observation to establish chronicity at the time, considering the service treatment records only, arthritis in service was not shown. 

As for continuity, the elements to establish continuity are: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 and Savage v. Gober, 10 Vet. App. 488, 497 (1997), overruled in part by Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), but not disturbing the elements to establish continuity of symptomatology). 

As there is evidence of back pain noted in service and the Veteran is competent to describe postservice back pain, which is within the realm of the Veteran's personal experience, the Veteran's lay statements and testimony are evidence of postservice continuity of symptomatology.  

The remaining element to establish continuity is evidence of a relationship or nexus between the present disability, arthritis, and the postservice symptomatology.  In statements and in testimony, the Veteran has asserted that there is a causal relationship or nexus between the present disability and continuity of symptoms.  

As the Veteran's statements and testimony are an inference based on facts, it is an opinion rather than a statement of fact.  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the present disability, arthritis, and the postservice symptomatology.  



The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran as lay person is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Arthritis is not a simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify arthritis.

Also, neither arthritis, nor degenerative disc disease is a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, arthritis and degenerative disc disease are internal disease processes and more analogous to rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the Board concludes that arthritis and degenerative disc disease not the type of condition under case law that has been found to be capable of lay observation. 




As arthritis and degenerative disc disease are not the type of conditions that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between arthritis and the continuity of symptoms that the Veteran avers.  For these reasons, the Veteran lay opinion is not competent evidence on the third element of continuity, namely, a causal relationship or nexus between arthritis and the postservice symptomatology.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection for the present disability is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of a disability, which are not capable of lay observation, as previously explained, to the extent the Veteran's lay evidence is offered as proof of the presence of the disability in service and since service and before 2006 and 2011, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.



As for the statement of Veteran's mother that the Veteran was treated for back pain until December 1992, the statement is competent evidence, but the statement has no probative value on the material issue of fact, namely, the nexus of the current back disability to an injury or disease or event in service.

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

As for the Veteran reporting a contemporaneous medical diagnosis, no medical professional had diagnosed arthritis before 2006, 36 years after separation from the first period of service in 1970, and well beyond the one year presumptive period for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, a VA physician stated that it was more likely than not that the episodes of low back strain in service contributed to the current low back pain.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the opinion.  Stefl, at 123. 

On VA examination in February 2011, the VA examiner expressed the opinion that he was unable to correlate within medical probability the Veteran's current arthritis to the period of service from November 1968 to August 1970 due to the evidence of potential causes, including the inservice findings and the postservice injury in 1990.  The VA examiner stated that an opinion on causation was not possible without resort to speculation as one cause is not more likely than any other cause based on the available medical evidence.

Although the VA examiner was unable to offer an opinion on whether the in-service or post-service injuries caused the Veteran's current back disability without resorting to speculation, the opinion is adequate because the VA examiner considered all the procurable and assembled evidence with the duty to assist in developing the facts having been fulfilled, so that the opinion reflects the limitations of the available medical evidence.  


See Jones v. Shinseki, 23 Vet. App. 382, 388- 91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  The VA examiner's opinion is therefore evidence against the claim. 

As the only competent medical evidence of record, pertaining to causation or a nexus to service opposes rather than supports the claim, and as there is no medical evidence in favor of the claim, or competent lay evidence in favor of the claim on a material issue of fact, namely, a nexus to service, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal of the claim of service connection for diabetes mellitus is dismissed.

Service connection for a back disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


